Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 15, 2018

                                     No. 04-18-00596-CV

                          BROWN SIMS, P.C. and Nelson D. Skyler,
                                     Appellants

                                               v.

   L.W. MATTESON, INC., AGCS Marine Insurance Company, and New York Marine and
                          General Insurance Company,
                                   Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-18-55
                         Honorable Jose Luis Garza, Judge Presiding


                                        ORDER
        On September 28, 2018, appellants filed a letter informing this court that the reporter’s
record was incomplete. The same day, the court reporter filed an additional record, completing
the reporter’s record. Thus, appellants’ brief became due on October 12, 2018.

          On October 2, 2018, appellants filed a motion for extension of time, requesting a forty
(40) day extension from October 3, 2018. Appellants’ motion is GRANTED IN PART. We
extend appellants’ briefing deadline by twenty (20) days from the current deadline. Accordingly,
appellants’ brief is due on or before November 1, 2018.


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court